Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 9/14/2020. 
Claims 1-15 are pending in this Office Action. Claims 1 and 15 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

	


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al.,  “A Decision Tree-based Missing Value Imputation Technique for Data Pre-processing” from IDS, hereinafter “Rahman” in view of Barsoum et al. (US Pub. No. 2014/0279754 A1), hereinafter “Barsoum”.
	Regarding claim 1, Rahman teaches a computer-implemented method for processing a data set (Rahman, See Title, A Decision Tree-based Missing Value Imputation Technique for Data Pre-processing), the data set comprising 
	respective data subsets for a plurality of subjects, each data subset comprising a plurality of data entries, each entry comprising respective parameter values for each of a plurality of parameters at a respective time point, wherein for a first data subset relating to a first subject in the plurality of subjects, one or more parameter values for at least a first parameter in the plurality of parameters is missing from the first data subset (Rahman, See ), the method comprising, for a first missing parameter value in a first data entry in the first data subset (Rahman, See ABSTRACT, Therefore, our technique (DMI) applies EMI on various horizontal segments (of a data set) where correlations among attributes are high. We two publicly available natural data sets by comparing its performance with the performance of EMI. We use various patterns of missing values each having different missing ratios up to 10%. Several evaluation criteria such as coefficient of determination (! !), Index of agreement ("!) and root mean squared error (RMSE) are used. Our initial experimental results indicate that DMI performs significantly better than EMI.): 
	(a) determining completeness scores for the first parameter, wherein each completeness score indicates a level of completeness of the data entries in the first data subset for the first parameter and a respective one of the other parameters in the plurality of parameters (Rahman, See page 45, left side,

    PNG
    media_image1.png
    337
    427
    media_image1.png
    Greyscale
); 
	(b) determining correlation scores for the first parameter, wherein each correlation score indicates a level of correlation between the parameter values in the data set for the first parameter and the parameter values in the data set for a respective one of the other parameters in the plurality of parameters (Rahman, See Page 41, right side,  
    PNG
    media_image2.png
    267
    461
    media_image2.png
    Greyscale
); 
	(c) determining a subset of the plurality of parameters to use to form regression trees based on the determined completeness scores and the determined correlation scores (Rahman, See page 44, left side, step 1

    PNG
    media_image3.png
    540
    419
    media_image3.png
    Greyscale
); 
	(d) forming a plurality of regression trees, wherein each regression tree relates to a respective parameter combination of the first parameter and one or more of the other parameters in the determined subset, and each regression tree is trained to predict a parameter value for the first parameter based on input parameter values for the one or more other parameters in the parameter combination, (Rahman, See page 44, left side, Step 2

    PNG
    media_image4.png
    467
    399
    media_image4.png
    Greyscale
); 
	(e) using each regression tree to predict a parameter value for the first parameter based on parameter values in the first data entry for the one or more other parameters in the parameter combination (Rahman, See page 44, right side, step 3

    PNG
    media_image5.png
    581
    461
    media_image5.png
    Greyscale
); and 
	(f) combining the predicted parameter values to estimate the first missing parameter value (Rahman, See page 44, right side, step 4 
    PNG
    media_image6.png
    382
    472
    media_image6.png
    Greyscale
) and does not explicitly disclose wherein each regression tree is trained using training data comprising parameter values for the parameters in the respective parameter combination, wherein the training data includes the parameter values in any data entry in the first data subset for which a parameter value is present for all of the parameters in the respective parameter combination.
	However, Barsoum teaches wherein each regression tree is trained using training data comprising parameter values for the parameters in the respective parameter combination, wherein the training data includes the parameter values in any data entry in the first data subset for which a parameter value is present for all of the parameters in the respective parameter combination (Barsoum, See [0021], Each model 51-62 is can be a classification or regression model having an associated set of predictors, an associated classification or regression algorithm, a set of parameters consistent with the classification or regression algorithm, and a parameter to be predicted. In the illustrated example, the models can be trained on a training set of existing patient data to derive the associated set of model parameters, and validated against a test set of patient data to determine an associated accuracy (e.g., concordance index) for the respective model. For example, in the neural network and support vector machine models, parameters can include a number of hidden layers, a number of nodes in each layer, and a matrix of weights for each layer. In a regression model, the parameters can include coefficients for each predictor and an offset value. In a random forest model, the parameters can include thresholds or other discriminators determined during training of the various decision trees comprising the models. In one example, the models can have multiple accuracy values, each representing the accuracy of the model given a different set of parameters).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Rahman and Barsoum because Barsoum provides for predicting clinical parameters. A model of a plurality of models having a sufficient accuracy, given a received set of predictors, is selected. A value for a clinical parameter is predicted from the selected model and the set of predictors to provide a predicted value. A value for the clinical parameter is measured, and the model is updated according to the set of predictors and the measured value (Barsoum, See ABSTRACT) can be utilized by Rahman to train the data set.

	Regarding claim 2, Rahman in view of Barsoum further teaches a method as claimed in claim 1, wherein the method further comprises: determining one or both of: a global average parameter value for the first parameter from all of the parameter values for the first parameter in the data set; and a local average parameter value for the first parameter from all of the parameter values for the first parameter in the first data subset; and wherein the step of combining comprises: combining the predicted parameter values and the determined one or both of the global average parameter value and the local average parameter value to estimate the first missing parameter value (Rahman, See page 46, left side, average of actual values and average of the imputed values). 
	Regarding claim 3, Rahman in view of Barsoum further teaches a method as claimed in claim 1, wherein the step of determining completeness scores for the first parameter comprises, for each of the other parameters: determining a number of data entries in the first data subset in which a parameter value for the first parameter and a parameter value for the other parameter are both present (Rahman, Rahman, See page 45, left side). 
	Regarding claim 4, Rahman in view of Barsoum further teaches a method as claimed in claim 1, wherein the step of determining correlation scores for the first parameter comprises, for each of the other parameters: determining a covariance between the first parameter and the other parameter based on the parameter values for the first parameter and the other parameter in the data set; determining a standard deviation of the parameter values of the first parameter in the data set and a standard deviation of the parameter values of the other parameter in the data set; and determining the correlation score for the first parameter and the other parameter from the determined covariance and determined standard deviations (Rahman, See Page 41, right side). 
	Regarding claim 5, Rahman in view of Barsoum further teaches a method as claimed in claim 1, wherein the step of determining a subset of the plurality of parameters to use to form regression trees comprises: determining a fitness score for each of the other parameters based on the completeness score for the other parameter and the correlation score for the other parameter; and selecting other parameters for the subset based on determined fitness score for the other parameters (Rahman, See Page 41, right side). 	Regarding claim 6, Rahman in view of Barsoum further teaches a method as claimed in claim 1, wherein the method further comprises: updating the data set to include the estimated first missing parameter value (Rahman, See page 45, left side). 	Regarding claim 7, Rahman in view of Barsoum further teaches a method as claimed in claim 6, wherein the method further comprises: repeating steps (a)-(f) for at least a second missing parameter value in a second data entry in the first data subset, wherein the second missing parameter value is a parameter value of the first parameter, and wherein steps (a)-(f) are repeated using the data set updated with the estimated first missing parameter value; updating the data set to include the estimated second missing parameter value (Rahman, See page 42, right side). 
	Regarding claim 8, Rahman in view of Barsoum further teaches a method as claimed in claim 6, wherein the method further comprises: repeating steps (a)-(f) for at least a third missing parameter value in a third data entry in the first data subset, wherein the third missing parameter value is a parameter value for another one of the plurality of parameters the first data subset for which a parameter value is missing, and wherein steps (a)-(f) are repeated using the data set with previously estimated missing parameter values; updating the data set to include the estimated third missing parameter value (Rahman, See page 44-45, steps 1 to 5). 
	Regarding claim 9, Rahman in view of Barsoum further teaches a method as claimed in claim 6, wherein the method further comprises: repeating steps (a)-(f) for each missing parameter value in the data set, wherein steps (a)-(f) are repeated using the data set updated with previously estimated missing parameter values; and updating the data set to include each estimated missing parameter value (Rahman, See page 42, right side). 
	Regarding claim 10, Rahman in view of Barsoum further teaches a method as claimed in claim 9, wherein the method further comprises: using a trained auto encoder to determine a refined first missing parameter value, wherein the auto encoder receives as input the data set updated with each of the estimated missing parameter values (Barsoum, See [0029]-[0032]). 
	Regarding claim 11, Rahman in view of Barsoum further teaches a method as claimed in claim 10, wherein the method further comprises: training an auto encoder using an auto encoder training data set to form the trained auto encoder, wherein the auto encoder is trained such that the trained auto encoder operates to compress and then decompress the data set updated with each of the estimated missing parameter values; wherein the auto encoder training data set comprises data entries in the data set for which parameter values are present for all of the parameters (Barsoum, See [0029]-[0032]). 	Regarding claim 12, Rahman in view of Barsoum further teaches a method as claimed in claim 11, wherein the step of using the auto encoder comprises the auto encoder compressing and decompressing the data set updated with each of the estimated missing parameter values to determine a refined data set; wherein the method further comprises: determining a corrected data set from the data set and the determined refined data set, wherein the corrected data set comprises the parameter values in the data set and the parameter values in the refined data set for the missing parameter values in the data set (Barsoum, See [0029]-[0032]). 
Rahman in view of Barsoum further teaches a method as claimed claim 1, wherein the method prior to step (a) further comprises: evaluating each of the parameter values in the data set against a criteria for the respective parameter that determines whether the parameter value is corrupt; and discarding any parameter value from the data set that is determined to be corrupt and treating the discarded parameter value as a missing parameter value (Rahman, See page 45, right side). 
	Regarding claim 14, Rahman in view of Barsoum further teaches a computer program product comprising a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that (Barsoum, See [0041], A number of program modules may also be stored in one or more of the drives as well as in the RAM 208, including an operating system, one or more application programs, other program modules, and program data), on execution by a suitable computer or processor (Barsoum, See [0040], processor), the computer or processor is caused to perform the method of claim 1 (See rejection of claim 1). 

	Regarding claim 15, Rahman teaches an apparatus for processing a data set (Rahman, See Title, A Decision Tree-based Missing Value Imputation Technique for Data Pre-processing), the data set comprising 
	respective data subsets for a plurality of subjects, each data subset comprising a plurality of data entries, each entry comprising respective parameter values for each of a plurality of parameters at a respective time point, wherein for a first data subset relating to a first subject in the plurality of subjects, one or more parameter values for at least a first parameter in the plurality of parameters is missing from the first data subset, the apparatus comprising a processing unit configured to, for a first missing parameter value in a first data entry in the first data subset (Rahman, See ABSTRACT, Therefore, our technique (DMI) applies EMI on various horizontal segments (of a data set) where correlations among attributes are high. We evaluate DMI on two publicly available natural data sets by comparing its performance with the performance of EMI. We use various patterns of missing values each having different missing ratios up to 10%. Several evaluation criteria such as coefficient of determination (! !), Index of agreement ("!) and root mean squared error (RMSE) are used. Our initial experimental results indicate that DMI performs significantly better than EMI.): 
	(a) determine completeness scores for the first parameter, wherein each completeness score indicates a level of completeness of the data entries in the first data subset for the first parameter and a respective one of the other parameters in the plurality of parameters (Rahman, See page 45, left side,

    PNG
    media_image1.png
    337
    427
    media_image1.png
    Greyscale
); 
	(b) determine correlation scores for the first parameter, wherein each correlation score indicates a level of correlation between the parameter values in the data set for the first parameter and the parameter values in the data set for a respective one of the other parameters in the plurality of parameters (Rahman, See Page 41, right side,  
    PNG
    media_image2.png
    267
    461
    media_image2.png
    Greyscale
);
	(c) determine a subset of the plurality of parameters to use to form regression trees based on the determined completeness scores and the determined correlation scores (Rahman, See page 44, left side, step 1

    PNG
    media_image3.png
    540
    419
    media_image3.png
    Greyscale
); 
	(d) form a plurality of regression trees, wherein each regression tree relates to a respective parameter combination of the first parameter and one or more of the other parameters in the determined subset, and each regression tree is trained to predict a parameter value for the first parameter based on input parameter values for the one or more other parameters in the parameter combination, (Rahman, See page 44, left side, Step 2

    PNG
    media_image4.png
    467
    399
    media_image4.png
    Greyscale
); 
	(e) use each regression tree to predict a parameter value for the first parameter based on parameter values in the first data entry for the one or more other parameters in the parameter combination (Rahman, See page 44, right side, step 3

    PNG
    media_image5.png
    581
    461
    media_image5.png
    Greyscale
); and 
	(f) combine the predicted parameter values to estimate the first missing parameter value (Rahman, See page 44, right side, step 4 
    PNG
    media_image6.png
    382
    472
    media_image6.png
    Greyscale
) and does not explicitly disclose wherein each regression tree is trained using training data comprising parameter values for the parameters in the respective parameter combination, wherein the training data includes the parameter values in any data entry in the first data subset for which a parameter value is present for all of the parameters in the respective parameter combination.
	However, Barsoum teaches wherein each regression tree is trained using training data comprising parameter values for the parameters in the respective parameter combination, wherein the training data includes the parameter values in any data entry in the first data subset for which a parameter value is present for all of the parameters in the respective parameter combination (Barsoum, See [0021], Each model 51-62 is can be a classification or regression model having an associated set of predictors, an associated classification or regression algorithm, a set of parameters consistent with the classification or regression algorithm, and a parameter to be predicted. In the illustrated example, the models can be trained on a training set of existing patient data to derive the associated set of model parameters, and validated against a test set of patient data to determine an associated accuracy (e.g., concordance index) for the respective model. For example, in the neural network and support vector machine models, parameters can include a number of hidden layers, a number of nodes in each layer, and a matrix of weights for each layer. In a regression model, the parameters can include coefficients for each predictor and an offset value. In a random forest model, the parameters can include thresholds or other discriminators determined during training of the various decision trees comprising the models. In one example, the models can have multiple accuracy values, each representing the accuracy of the model given a different set of parameters).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Rahman and Barsoum because Barsoum provides for predicting clinical parameters. A model of a plurality of models having a sufficient accuracy, given a received set of predictors, is selected. A value for a clinical parameter is predicted from the selected model and the set of predictors to provide a predicted value. A value for the clinical parameter is measured, and the model is updated according to the set of predictors and the measured value (Barsoum, See ABSTRACT) can be utilized by Rahman to train the data set.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168